Citation Nr: 1213795	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-08 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled America Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from December 1952 to January 1973.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal was remanded for additional development in November 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2011 remand, the Board noted that records had been obtained from the University of Kansas Medical Center, and that they included reports of audiograms conducted in September 2010, November 2010, December 2010, and January 2011.  The Board also noted that the results of those audiograms appeared to show puretone thresholds exceeding those indicated by the most recent VA examination conducted in December 2010.  The Board observed that it was precluded from interpretation of the data presented in the records from the University of Kansas.  

An additional examination was ordered, to include interpretation of the University of Kansas audiology reports by the examining audiologist.  Such examination was carried out in January 2012, but did not include interpretation of the audiometry testing conducted by the University of Kansas.  Moreover, the Veteran has recently submitted the report of additional audiometric testing carried out at that facility.  As such, the Board concludes that the audiologist who conducted the January 2012 examination should be asked to review the claims file and interpret the audiology reports from the University of Kansas, and opine whether they show a higher level of hearing loss than that detected by VA testing.

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the AOJ did not substantially comply with the Board's directive, remand is required.  

In light of the above discussion, additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the audiologist who conducted the January 2012 VA examination.  Request that she review the claims file, to specifically include the September 2010, November 2010, December 2010, January 2011, and February 2012 audiology reports from the University of Kansas Medical Center.  Those reports should be interpreted to indicate the puretone thresholds elicited.  The examiner should compare those values to those elicited on VA examination in June 2009 and January 2012 and discuss any discrepancies.  To the extent that discrepancies exist, the audiologist is asked to opine on the cause of such.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

If the January 2012 examiner is unavailable, the Veteran should be scheduled for a current VA audiological examination to address the above questions.

2.  Review the examiner's response for compliance with the Board's directive.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  In the event that a new examination is necessary the Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


